

FIRST AMENDMENT TO THE
RUBY TUESDAY, INC. 
2015 EXECUTIVE INCENTIVE COMPENSATION PLAN


THIS FIRST AMENDMENT is made as of this 7th day of October, 2015, by Ruby
Tuesday, Inc., a corporation organized and existing under the laws of the State
of Georgia (hereinafter called the “Company”).


WHEREAS, the Company maintains the Ruby Tuesday, Inc. 2015 Executive Incentive
Compensation Plan (the “Plan”), as approved by the Company’s shareholders at the
2015 Annual Meeting;


WHEREAS, the Company wishes to amend to the Plan to permit the Company to
require that Plan participants be employed with the Company at the time the
Committee certifies that the applicable Performance Measures were in fact
satisfied in order to receive payment under the Plan;


WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.


NOW, THEREFORE, the Company does hereby amend the Plan, effective as of the date
indicated above, as follows:


By deleting Section 5.4(a) in its entirety and by substituting therefor the
following:


(a)           As soon as practicable after the expiration of each Performance
Period, but not later than two and one-half (2½) months thereafter, subject to
the provisions of Section 2.2, each eligible Participant shall be entitled to
receive payment of his or her Incentive Award, as determined in accordance with
the terms of the Incentive Award and this Article V. For purposes of this
Section 5.4(a), an “eligible” Participant shall include each Participant who has
remained in the employ of the Company until the Certification Date and, at the
discretion of the Committee, any Participant whose Incentive Award provides for
a pro rata payment in the event the Participant ceases to be employed by the
Company prior to the Certification Date.  Whether an Incentive Award provides
for a pro rata payment in the event of any cessation of employment prior to the
Certification Date shall be determined by the Committee in its sole discretion
at the time the terms of an Incentive Award are established in accordance with
Section 5.1. Any Incentive Award that provides for a pro rata payment in
accordance with this Subsection (a) shall be prorated based on the number of
days elapsed during such Performance Period prior to the date of the
Participant’s cessation of employment divided by the total number of days in
such Performance Period. Payment of Incentive Awards shall be made in a lump sum
as soon as practicable after the last day of the Performance Period, but not
prior to the Committee’s certification as
 
 
-1- 

--------------------------------------------------------------------------------

 
 
to the level of the achievement of the Performance Measure(s), as contemplated
by Section 5.4(c) (the date of such certification being the “Certification
Date”). Incentive Awards shall be paid in cash unless the Committee determines
that all or a portion of the Incentive Award shall be made in shares of the
Company’s common stock; provided, however, that any portion of an Incentive
Award paid in shares of the Company’s common stock shall be funded under the
Ruby Tuesday, Inc. Stock Incentive Plan or Ruby Tuesday, Inc. 1996 Stock
Incentive Plan (or any successor plans), subject to any additional limitations
therein, if any.


This amendment to Section 5.4(a) shall be effective as of the date first set
forth above.


IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of the day and year first above written.
                   
                                    RUBY TUESDAY, INC.


By:           /s/ James J. Buettgen 
Name:      James J. Buettgen 
Title:        Chairman, President & Chief Executive Officer 

 
Attest:     /s/ Rhonda
Parish                                                      
Name:      Rhonda
Parish                                                                
Title:        Chief Legal Officer &
Secretary                                                                


[CORPORATE SEAL]
 
-2-

--------------------------------------------------------------------------------


